Exhibit 10

EXECUTION COPY

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of December 11, 2006,
is made by and among Gander Mountain Company, a Minnesota corporation (the
“Company”), and the investors named on the signature pages hereto (the
“Investors”).

RECITALS

A.                                   The Company and the Investors are executing
and delivering this Agreement in reliance upon the exemptions from securities
registration afforded by Section 4(2) of the Securities Act and Rule 506 under
Regulation D.

B.                                     The Investors desire, upon the terms and
conditions stated in this Agreement, to purchase the Company’s Common Stock, for
an aggregate purchase price of $50,000,000.

C.                                     The capitalized terms used herein and not
otherwise defined have the meanings given them in ARTICLE IX.

TERMS AND CONDITIONS

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Investors hereby agree as follows:

ARTICLE I
PURCHASE AND SALE OF COMMON STOCK

1.1                                 Purchase and Sale of Common Stock.  At the
Closing, subject to the terms of this Agreement and the satisfaction or waiver
of the conditions set forth in ARTICLES VI and VII, the Company will issue and
sell to each Investor, and each Investor will (on a several and not a joint
basis) purchase from the Company, that number of shares of Common Stock
(collectively, the Shares”) set forth beneath such Investor’s name on the
signature pages hereof.

1.2                                 Payment.  Each Investor will pay $8.77 per
share for each share of Common Stock, by either wire transfer of immediately
available funds in accordance with the Company’s written wire instructions or
cancellation of that certain amended and restated subordinated note due August
15, 2010 issued by the Company in the aggregate principal amount of $20,000,000
(the “Note”) (with cancellation of the Note to include the amount of all
principal and accrued but unpaid interest on the Note), simultaneously with
delivery by the Company to each Investor of the shares of Common Stock so
purchased by such Investor, and the Company will deliver the Shares against
delivery of the purchase price as described above.

1.3                                 Closing Date.  Subject to the satisfaction
or waiver of the conditions set forth in ARTICLES VI and VII, the Closing will
take place at 3:01 p.m., Central Time, on December 12, 2006, or at another date
or time agreed upon by the parties to this Agreement (the “Closing Date”).  The
Closing will be held at the offices of Faegre & Benson LLP in Minneapolis,
Minnesota, or at such other place as the parties agree.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF INVESTORS

Each Investor represents and warrants to the Company, severally and solely with
respect to itself and its purchase hereunder and not with respect to any other
Investor, that:

2.1                                 Organization and Qualification.  To the
extent the Investor is an entity, the Investor is duly incorporated or
organized, validly existing and in good standing under the laws of the state of

1


--------------------------------------------------------------------------------




organization, with full power and authority (corporate and other) to own, lease,
use and operate its properties, if any, and to carry on its business as and
where now owned, leased, used, operated and conducted.  To the extent the
Investor is an entity, the Investor is duly qualified to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary, except where the failure to
be so qualified or in good standing would not have a Material Adverse Effect.

2.2                                 Authorization; Enforcement.  To the extent
the Investor is an entity, (a) the Investor has all requisite power and
authority to enter into and to perform its obligations under this Agreement, to
consummate the transactions contemplated hereby and thereby and to purchase the
Common Stock in accordance with the terms hereof; (b) the execution, delivery
and performance of this Agreement by the Investor and the consummation by it of
the transactions contemplated hereby have been duly authorized by all required
parties and no further consent or authorization of Investor, its board of
directors, shareholders, trustees or members is required; (c) this Agreement has
been duly executed and delivered by the Investor; and (d) assuming the valid and
binding execution of this Agreement by the Company and compliance with the terms
of this Agreement by the Company, this Agreement constitutes a legal, valid and
binding obligation of the Investor enforceable against the Investor by the
Company in accordance with their respective terms, except as may be limited by
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the rights of creditors generally and the application of general
principles of equity.  To the extent the Investor is a natural person, this
Agreement has been duly and validly authorized, executed and delivered on behalf
of the Investor and is a valid and binding agreement of the Investor,
enforceable in accordance with its terms, subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and the application of general
principles of equity.

2.3                                 Investment Purpose.  The Investor is
purchasing the Common Stock for its own account and not with a present view
toward the public sale or distribution thereof, except pursuant to sales
registered or exempted from registration under the Securities Act.

2.4                                 Accredited Investor Status.  The Investor is
an “accredited investor” as defined in Rule 501(a) of Regulation D. 

2.5                                 Reliance on Exemptions.  The Investor
understands that the Common Stock is being offered and sold to it in reliance
upon specific exemptions from the registration requirements of United States
federal and state securities laws and that the Company is relying upon the truth
and accuracy of, and the Investor’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Investor set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Investor to acquire the Common Stock.

2.6                                 Information and Sophistication.  The
Investor and its advisors, if any, have been furnished with all materials
relating to the business, finances and operations of the Company, and materials
relating to the offer and sale of the Common Stock, that have been requested by
the Investor or its advisors, if any.  The Investor and its advisors, if any,
have been afforded the opportunity to ask questions of the Company.  The
Investor acknowledges and understands that its investment in the Common Stock
involves a significant degree of risk, including the risks reflected in the SEC
Documents.  The Investor is experienced and knowledgeable in financial and
business matters, is capable of evaluating the merits and risks of investing in
the Common Stock, and does not need or desire the assistance of a knowledgeable
representative to aid in the evaluation of such risks who the Investor intends
to use in connection with a decision as to whether to purchase the Common Stock.

2.7                                 Governmental Review.  The Investor
understands that no United States federal or state agency or any other
government or governmental agency has passed upon or made any recommendation or
endorsement of the Common Stock or an investment therein.

2


--------------------------------------------------------------------------------




2.8                                 Transfer or Resale.  The Investor
understands that:

(a)                                  except as provided in ARTICLE XII, the
Shares have not been and are not being registered under the Securities Act or
any applicable state securities laws and, consequently, the Investor may have to
bear the risk of owning the Shares for an indefinite period of time because the
Shares may not be transferred unless (i) the resale of the Shares is registered
pursuant to an effective registration statement under the Securities Act; (ii)
the Investor has delivered to the Company an opinion of counsel satisfactory to
the Company (in form, substance and scope customary for opinions of counsel in
comparable transactions) to the effect that the Shares to be sold or transferred
may be sold or transferred pursuant to an exemption from such registration; or
(iii) the Shares are sold or transferred pursuant to Rule 144;

(b)                                 any sale of the Shares made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and, if Rule
144 is not applicable, any resale of the Shares under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with another exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and

(c)                                  except as set forth in ARTICLE XII, neither
the Company nor any other person is under any obligation to register the Shares
under the Securities Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.

2.9                                 Legends.  The Investor understands that
until (a) the Shares may be sold by the Investor under Rule 144(k) or (b) such
time as the resale of the Shares has been registered under the Securities Act as
contemplated by ARTICLE XII, the certificates representing the Shares will bear
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for such Shares):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES (COLLECTIVELY, THE “ACTS”).  THE SECURITIES MAY NOT BE SOLD,
DISTRIBUTED, OFFERED, PLEDGED, ENCUMBERED, ASSIGNED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF THE FOLLOWING: (1) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE ACTS COVERING THE TRANSACTION, (2) THE COMPANY RECEIVES AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE ACTS, OR (3) THE COMPANY OTHERWISE SATISFIES ITSELF
THAT REGISTRATION IS NOT REQUIRED UNDER THE ACTS.

The legend set forth above will be removed and the Company will issue a
certificate without the legend to the holder of any certificate upon which it is
stamped, in accordance with the terms of ARTICLE V.

2.10                           Residency.  The Investor is a resident of the
jurisdiction set forth immediately below such Investor’s name on the signature
pages hereto.

2.11                           No Intent to Effect a Change of Control.  The
Investor has no present intent to change or influence the control of the Company
within the meaning of Rule 13d-1 of the Exchange Act.

2.12                           No Broker Fees.  The Investor has not engaged any
brokers, finders, or agents, and the Investor has not incurred, and neither the
Investor nor the Company will incur, directly or indirectly, as a

3


--------------------------------------------------------------------------------




result of any action taken by the Investor, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Agreement.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Investors that:

3.1                                 Organization and Qualification. The Company
is duly incorporated, validly existing and in good standing under the laws of
the State of Minnesota, with full power and authority (corporate and other) to
own, lease, use and operate its properties, if any, and to carry on its business
as and where now owned, leased, used, operated and conducted.  The Company is
duly qualified to do business and is in good standing in every jurisdiction in
which the nature of the business conducted by it makes such qualification
necessary, except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect.

3.2                                 Authorization; Enforcement.  (a) The Company
has all requisite corporate power and authority to enter into and to perform its
obligations under this Agreement, to consummate the transactions contemplated
hereby and to issue the Common Stock in accordance with the terms hereof;
(b) the execution, delivery and performance of this Agreement by the Company and
the consummation by it of the transactions contemplated hereby (including
without limitation the issuance of the Common Stock in accordance with the
Company’s Articles of Incorporation and this Agreement) have been duly
authorized by the Company’s board of directors and a committee thereof
consisting of “disinterested” directors pursuant to Section 302A.673 of the
Minnesota Statutes, and no further consent or authorization of the Company, its
board of directors or its shareholders is required; (c) this Agreement has been
duly executed and delivered by the Company; and (d) assuming the valid and
binding execution of this Agreement by the Investor and compliance with the
terms of this Agreement by such Investor, this Agreement constitutes a legal,
valid and binding obligation of the Company enforceable against the Company by
such Investor in accordance with its terms, except as may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and the application of general
principles of equity.

3.3                                 Issuance of Securities.  The Common Stock
has been duly authorized and, upon issuance in accordance with the terms of this
Agreement, will be validly issued, fully paid and non-assessable and free from
all taxes, liens, claims, encumbrances and charges with respect to the issuance
thereof (other than liens imposed by an Investor).

3.4                                 No Conflicts; No Violation.

(a)                                  The execution, delivery and performance of
this Agreement by the Company, and the consummation by the Company of the
transactions contemplated hereby (including, without limitation, the issuance of
the Common Stock) do not and will not (i) conflict with or result in a violation
of any provision of the Company’s Articles of Incorporation or Bylaws,
(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment (including without limitation, the triggering of any anti-dilution
provision), acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including U.S. federal and
state securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities are subject) applicable to
the Company or by which any property or asset of the Company is bound or
affected (except, in the case of clauses (ii) and (iii), for such conflicts,
breaches, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect).

4


--------------------------------------------------------------------------------




(b)                                 The Company is not in violation of its
Articles of Incorporation, Bylaws or other organizational documents and the
Company is not in default (and no event has occurred which with notice or lapse
of time or both could put the Company in default) under, and the Company has not
taken any action or failed to take any action that (and no event has occurred
which, without notice or lapse of time or both) would give to others any rights
of termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company is a party or by which any property
or assets of the Company is bound or affected, except for possible defaults as
would not, individually or in the aggregate, have a Material Adverse Effect.

(c)                                  Except as specifically contemplated by this
Agreement and as required under the Securities Act and any applicable state
securities laws or any listing agreement with any securities exchange, the
Company is not required to obtain any consent, authorization or order of (other
than those obtained on or prior to the date hereof), or make any filing or
registration with, any court or governmental agency or any regulatory or self
regulatory agency in order for it to execute, deliver or perform any of its
obligations under this Agreement in accordance with the terms hereof, or to
issue and sell the Common Stock in accordance with the terms hereof.

3.5                                 SEC Documents.  Since the closing date of
the Company’s initial public offering, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Exchange Act (all of the
foregoing filed prior to the date hereof being referred to herein as the “SEC
Documents”).  As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act or the Securities
Act, as the case may be, and the rules and regulations of the SEC promulgated
thereunder applicable to the SEC Documents, and none of the SEC Documents, at
the time they were filed with the SEC, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, other than SEC
Documents that have been amended as of the date hereof.

3.6                                 No Broker Fees.  Except for the Mercanti
Group, LLC, Company has not engaged any brokers, finders or agents, and the
Company has not incurred, and neither the Company nor any Investor will incur,
directly or indirectly, as a result of any action taken by the Company, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement, except for fees and expenses payable
to Mercanti Group, LLC, which shall be paid by the Company.

ARTICLE IV
COVENANTS

4.1                                 Best Efforts.  Each party will use its best
efforts to satisfy in a timely fashion each of the conditions to be satisfied by
it under ARTICLES VI and VII of this Agreement.

4.2                                 Form D; Blue Sky Laws.  The Company will
file a Notice of Sale of Securities on Form D with respect to the Shares, as
required under Regulation D.  The Company will take such action as it reasonably
determines to be necessary to qualify the Shares for sale to the Investors under
this Agreement under applicable securities (or “blue sky”) laws of the states of
the United States (or to obtain an exemption from such qualification).  The
Company will file with the SEC a Current Report on Form 8-K disclosing this
Agreement and the transactions contemplated hereby within four business days
after the Closing Date and will make any required notice filings with state
securities law authorities on a timely basis.

4.3                                 Expenses.  Except as otherwise set forth in
this SECTION 4.3, each party will pay its own fees and expenses, as well as the
fees and expenses of its own advisors and consultants, in connection

5


--------------------------------------------------------------------------------




with the transactions contemplated by this Agreement.  Upon the consummation of
the sale of the Common Stock anticipated by this Agreement, the Company will pay
the reasonable out-of-pocket expenses incurred by the Investors in connection
with the transactions herein contemplated, including without limitation, the
fees and out-of-pocket expenses of one special counsel to the Investors in
connection with the transactions herein contemplated, up to an aggregate amount
of $15,000.  The Company will also pay all fees and expenses incurred by the
Investors with respect to any amendments or waivers requested by the Company
(whether or not the same become effective) under or in respect of this Agreement
and the fees and expenses set forth in SECTION 12.21.

4.4                                 Sales by Investors.  Each Investor will sell
any Shares sold by it in compliance with applicable prospectus delivery
requirements, if any, or otherwise in compliance with the requirements for an
exemption from registration under the Securities Act and the rules and
regulations promulgated thereunder.  No Investor will make any sale, transfer or
other disposition of the Shares in violation of federal or state securities laws
or the restrictive provisions set forth in this Agreement.

4.5                                 Use of Proceeds.  The Company will use the
proceeds from the sale of the Shares for general corporate purposes, which may
include the repayment of debt to institutional lenders.

ARTICLE V
TRANSFER AGENT INSTRUCTIONS; REMOVAL OF LEGENDS

5.1                               Issuance of Certificates.  The Company will
instruct its transfer agent to issue certificates, registered in the name of
each Investor as set forth on the signature pages to this Agreement, for Common
Stock in such amounts as specified on the signature pages to this Agreement. 
All such certificates will bear the restrictive legend described in SECTION 2.9.

5.2                               Unrestricted Securities.  If, unless otherwise
required by applicable state securities laws, (a) the resale of the Shares
represented by a certificate has been registered under an effective registration
statement filed under the Securities Act, (b) a holder of Shares provides the
Company and the Transfer Agent with an opinion of counsel, in form, substance
and scope customary for opinions of counsel in comparable transactions, to the
effect that a public sale or transfer of such Shares may be made without
registration under the Securities Act and such sale either may occur without
restriction on the manner of such sale or transfer, (c) such holder provides the
Company and the Transfer Agent with reasonable assurances that such Shares can
be sold under Rule 144, or (d) the Shares represented by a certificate can be
sold without restriction as to the number of securities sold under Rule 144(k),
the Company will permit the transfer of the Shares, and the Transfer Agent will
issue one or more certificates, free from any restrictive legend, in such name
and in such denominations as specified by such holder.

ARTICLE VI
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL

The obligation of the Company to issue and sell the Shares to each Investor at
the Closing is subject to the satisfaction by such Investor, on or before the
Closing Date, of each of the following conditions.  These conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

6.1                                 The Investor will have executed this
Agreement and will have delivered this Agreement to the Company.

6.2                                 The Investor will have delivered the
purchase price for the Common Stock to the Company in accordance with this
Agreement, including delivery of the Note and, if not previously delivered to
the Company, that certain original floating rate convertible subordinated note
due August 15, 2010 issued by the Company in the aggregate principal amount of
$20,000,000 that was amended and restated by the Note.

6


--------------------------------------------------------------------------------




6.3                                 The representations and warranties of the
Investor must be true and correct in all material respects as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which representations and warranties must be
correct as of such date), and the Investor will have performed and complied in
all material respects with the covenants and conditions required by this
Agreement to be performed or complied with by the Investor at or prior to the
Closing.

6.4                                 No statute, rule, regulation, executive
order, decree, ruling or injunction will have been enacted, entered, promulgated
or endorsed by or in any court or governmental authority of competent
jurisdiction or any self-regulatory organization having authority over the
matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

ARTICLE VII
CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE

The obligation of each Investor hereunder to purchase the Shares from the
Company at the Closing is subject to the satisfaction, on or before the Closing
Date, of each of the following conditions.  These conditions are for each
Investor’s respective benefit and may be waived by any Investor at any time in
its sole discretion:

7.1                                 The Company will have executed this
Agreement and will have delivered this Agreement to the Investor.

7.2                                 The Company will have delivered to the
Investor the Shares in the amounts specified in SECTION 1.1.

7.3                                 The representations and warranties of the
Company must be true and correct in all material respects as of the Closing as
though made at that time (except for representations and warranties that speak
as of a specific date, which representations and warranties must be true and
correct as of such date) and the Company must have performed and complied in all
material respects with the covenants and conditions required by this Agreement
to be performed or complied with by the Company at or prior to the Closing.

7.4                                 No litigation, statute, rule, regulation,
executive order, decree, ruling or injunction will have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

7.5                                 Trading and listing of the Common Stock on
the Nasdaq must not have been suspended by the SEC or the Nasdaq, nor shall
Nasdaq have notified the Company of any failure of the Company to meet any of
the continued listing standards.

7.6                                 The Investors will have received an opinion
from Faegre & Benson LLP, counsel to the Company, in the form attached hereto as
Exhibit A.

7.7                                 The Company shall have received the consent
of the Erickson Family to the granting of registration rights by this Agreement
as required by that certain Registration Rights Agreement dated as of March 11,
2004 by and among the Company and members of the Erickson Family.

7.8                                 The Company shall have received any consent
required under the definitive agreements or instruments governing the Senior
Debt to be received prior to the execution of this Agreement or the consummation
of the transactions contemplated hereby.

7


--------------------------------------------------------------------------------




ARTICLE VIII
INDEMNIFICATION

8.1                                 Indemnification by Company.  In
consideration of each Investor’s execution and delivery of this Agreement and
its acquisition of the Shares hereunder, and in addition to all of the Company’s
other obligations under this Agreement, the Company will defend, protect,
indemnify and hold harmless each Investor and each other holder of the Shares
and all of their shareholders, officers, directors, employees, advisors and
direct or indirect investors and any of the foregoing person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (regardless of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred or suffered by an Indemnitee as a result of, or arising out of, or
relating to (a) any breach of any representation or warranty made by the Company
herein or in any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained herein or in any other certificate, instrument or document
contemplated hereby or thereby, (c) any cause of action, suit or claim brought
or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance, breach or enforcement of this Agreement by the
Company or (d) the status of such Investor or holder of the Shares as an
investor in the Company to the extent such status arises from actions or
inaction by the Company in violation of law.  To the extent that the foregoing
undertaking by the Company is unenforceable for any reason, the Company will
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities that is permissible under applicable law.

8.2                                 Indemnification by Investors.  Each
Investor, severally and not jointly, will defend, protect, indemnify and hold
harmless the Company all of its shareholders, officers, directors, employees and
direct or indirect investors and any of the foregoing person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Company Indemnitees”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (regardless of whether any such Company
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Company Liabilities”) incurred by a Company Indemnitee solely as a
result of, or arising solely out of, or relating solely to (a) any breach of any
representation or warranty made by such Investor herein or in any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Investor contained herein
or in any other certificate, instrument or document contemplated hereby or
thereby, or (c) the failure of an Investor to comply with the requirements of
the Securities Act or any state securities laws, which failure is not caused by
the negligence or willful misconduct of the Company.

ARTICLE IX
DEFINITIONS

·                  “Closing” means the closing of the purchase and sale of the
Shares under this Agreement.

·                  “Closing Date” has the meaning set forth in SECTION 1.3.

·                  “Common Stock” means the common stock, par value $.01 per
share, of the Company.

·                  “Company” means Gander Mountain Company, a Minnesota
corporation.

8


--------------------------------------------------------------------------------




·                  “Erickson Family” means the descendants of Arthur T. and
Elsie P. Erickson and Alfred W. and Rose E. Erickson, or trusts established
primarily for the benefit of such descendants and/or their spouses or relatives.

·                  “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, or any similar successor
statute.

·                  “Investors” means the investors whose names are set forth on
the signature pages of this Agreement, and their permitted transferees.

·                  “Material Adverse Effect” means a material adverse effect on
(a) the assets, liabilities, business, properties, financial condition or
results of operations of the Company or (b) the ability of the Company to
perform its obligations under this Agreement.

·                  “Nasdaq” means the Nasdaq Global Market or the Nasdaq Capital
Market.

·                  The terms “register,” “registered,” and “registration” refer
to a registration effected by preparing and filing a Registration Statement or
statements in compliance with the Securities Act and pursuant to Rule 415 and
the declaration or ordering of effectiveness of such Registration Statement by
the SEC.

·                  “Registrable Securities” means the Shares and any shares of
capital stock issued or issuable from time to time (with any adjustments) in
exchange for or otherwise with respect to the Shares.

·                  “Registration Period” means the period between the Required
Effective Date (as defined in SECTION 12.2) and the earlier of (i) the date on
which all of the Registrable Securities have been sold and no further
Registrable Securities may be issued in the future, or (ii) the date on which
all the Registrable Securities may be immediately sold without registration and
without restriction (including without limitation as to volume by each holder
thereof) as to the number of Registrable Securities to be sold, pursuant to
Rule 144 or otherwise.

·                  “Registration Statement” means a registration statement of
the Company filed under the Securities Act.

·                  “Regulation D” means Regulation D as promulgated by the SEC
under the Securities Act.

·                  “Rule 144” and “Rule 144(k)” mean Rule 144 and Rule 144(k),
respectively, promulgated under the Securities Act, or any successor rule.

·                  “Rule 415” means Rule 415 promulgated under the Securities
Act, or any successor rule, and applicable rules and regulations thereunder.

·                  “SEC” means the United States Securities and Exchange
Commission.

·                  “SEC Documents” has the meaning set forth in SECTION 3.5.

·                  “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations thereunder, or any similar successor
statute.

·                  “Senior Debt” means the Company’s indebtedness under that
certain Second Amended and Restated Loan and Security Agreement, dated March 3,
2006, among the Company, Bank of America, N.A., as administrative agent, Bank of
America Securities, LLC, as the lead arranger, Foothill Capital Corporation, as
the syndication agent, The CIT Group/Business Credit, Inc., as collateral agent,
General Electric Capital Corporation, as documentation agent, and the lenders
named therein, as may be amended from time to time.

9


--------------------------------------------------------------------------------




ARTICLE X
GOVERNING LAW; MISCELLANEOUS

10.1                           Governing Law; Jurisdiction.  This Agreement will
be governed by and interpreted in accordance with the laws of the State of
Minnesota without regard to the principles of conflict of laws.  The parties
hereto hereby submit to the exclusive jurisdiction of the United States federal
and state courts located in the State of Minnesota with respect to any dispute
arising under this Agreement, the agreements entered into in connection herewith
or the transactions contemplated hereby or thereby.  The parties also agree that
any disputes arising under this Agreement will be exclusively venued in the
United States federal and state courts located in the State of Minnesota, except
for actions or proceedings regarding the enforcement of awards or judgments.

10.2                           Counterparts; Signatures by Facsimile.  This
Agreement may be executed in two or more counterparts, all of which are
considered one and the same agreement and will become effective when
counterparts have been signed by each party and delivered to the other parties. 
This Agreement, once executed by a party, may be delivered to the other parties
hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.

10.3                           Headings.  The headings of this Agreement are for
convenience of reference only, are not part of this Agreement and do not affect
its interpretation.

10.4                           Severability.  If any provision of this Agreement
is invalid or unenforceable under any applicable statute or rule of law, then
such provision will be deemed modified in order to conform with such statute or
rule of law.  Any provision hereof that may prove invalid or unenforceable under
any law will not affect the validity or enforceability of any other provision
hereof.

10.5                           Entire Agreement.  This Agreement constitutes the
entire agreement among the parties hereto with respect to the subject matter
hereof.  There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein.  This Agreement supersedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof.

10.6                           Consents; Waivers and Amendments.  Except as
otherwise specifically provided herein, in each case in which approval of the
Investors is required by the terms of this Agreement, such requirement shall be
satisfied only upon receipt of the written consent of the holders of a majority
of the outstanding Shares, which consent shall bind the holders of all of the
outstanding Shares.

10.7                           Changes, Waivers, etc.  Except as provided in
Section 10.6, neither this Agreement nor any provision hereof may be changed,
waived, discharged or terminated orally, but only by a statement in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought.

10.8                           Notices.  Any notices required or permitted to be
given under the terms of this Agreement must be sent by certified or registered
mail (return receipt requested) or delivered personally or by courier (including
a recognized overnight delivery service) or by facsimile and will be effective
five days after being placed in the mail, if mailed by regular U.S. mail, or
upon receipt, if delivered personally, by courier (including a recognized
overnight delivery service) or by facsimile, in each case addressed to a party. 
The addresses for such communications are:

If to the Company:

Gander Mountain Company

 

 

180 East Fifth Street, Suite 1300

 

 

Saint Paul, Minnesota 55101

 

 

Attn: Chief Financial Officer

 

 

Facsimile: (651) 325-2001

 

10


--------------------------------------------------------------------------------




 

and

180 East Fifth Street, Suite 1300

 

 

Saint Paul, Minnesota 55101

 

 

Attn: General Counsel

 

 

Facsimile: (651) 325-2001

 

with a copy to:

Faegre & Benson LLP

 

 

2200 Wells Fargo Center

 

 

90 South Seventh Street

 

 

Minneapolis, Minnesota 55402-3901

 

 

Attn: W. Morgan Burns

 

 

Facsimile: (612) 766-1600

 

If to an Investor:  To the address set forth immediately below such Investor’s
name on the signature pages hereto.

Each party will provide written notice to the other parties of any change in its
address.

10.9                           Successors and Assigns.  This Agreement is
binding upon and inures to the benefit of the parties and their successors and
assigns.  The Company will not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investors, and no
Investor may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Company.  This provision does not limit
the Investor’s right to transfer the Shares pursuant to the terms of this
Agreement or to assign the Investor’s rights hereunder to any such transferee
pursuant to the terms of this Agreement.

10.10                     Third Party Beneficiaries.  This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

10.11                     Survival.  All representations and warranties
contained herein shall survive the execution and delivery of this Agreement, any
investigation at any time made by the Investors or on their behalf, and the sale
and purchase of the Common Stock and payment therefor.  All statements contained
in any certificate, instrument or other writing delivered by or on behalf of the
Company pursuant hereto or in connection with or contemplation of the
transactions herein contemplated shall constitute representations and warranties
by the Company hereunder.

10.12                     Publicity.  The Company and each Investor have the
right to review, a reasonable period of time before issuance thereof, any press
releases, or relevant portions of any SEC or Nasdaq filings or any other public
statements, with respect to the transactions contemplated hereby.  However, the
Company may make any press release or SEC or Nasdaq filings with respect to such
transactions as are required by applicable law and regulations (including NASD
requirements) without the prior approval of the Investors (although the Company
will make reasonable efforts to consult with the Investors in connection with
any such press release prior to its release and filing).

10.13                     Further Assurances.  Each party will do and perform,
or cause to be done and performed, all such further acts and things, and will
execute and deliver all other agreements, certificates, instruments and
documents, as another party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

10.14                     No Strict Construction.  The language used in this
Agreement is deemed to be the language chosen by the parties to express their
mutual intent, and no rules of strict construction will be applied against any
party.

11


--------------------------------------------------------------------------------




10.15                     Equitable Relief.  Each party recognizes that, if it
fails to perform or discharge any of its obligations under this Agreement, any
remedy at law may prove to be inadequate relief to the other parties.  Each of
the parties therefore agrees that the other parties are entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.

10.16                     Independent Nature of Investors’ Obligations and
Rights.  The obligations of each Investor under this Agreement are several and
not joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under this Agreement.  Nothing contained herein, and no action taken by
any Investor pursuant hereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement.  Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose.  Each Investor has been
represented by its own separate legal counsel in its review and negotiation of
this Agreement.  The Company has elected to provide all Investors with the same
terms for the convenience of the Company and not because it was required or
requested to do so by the Investors.

10.17                     Trusts and Other Entity Investors.  To the extent any
holder of Securities is a trust or other entity, the trustee or officers,
directors, employees, partners, members or other control persons of such trust
or entity shall be bound by the terms of this Agreement as it relates to the
Common Stock held by such trust or other entity.  Each Investor agrees that it
will cause such persons to execute and deliver to the Company an acknowledgement
of the obligations set forth in this SECTION 10.17 to the extent reasonably
requested by the Company.

ARTICLE XI
TERMINATION OF NOTE PURCHASE AGREEMENT

Effective upon the closing of the sale of the Shares pursuant to this Agreement,
by executing this Agreement, David C. Pratt Irrevocable Grantor Retained Annuity
Trust, dated 12/1/92 (the “Trust”) and the Company hereby terminate that certain
Note Purchase Agreement, dated as of August 16, 2005, by and between the Company
and the Trust, and acknowledge that there shall be no continuing obligations
thereunder.

ARTICLE XII
REGISTRATION RIGHTS

12.1                           Mandatory Registration.  The Company will use its
best efforts to file with the SEC a Registration Statement on Form S-3
registering the Registrable Securities for resale within 365 days after the
Closing Date.  If Form S-3 is not available at that time, then the Company will
use its best efforts to file a Registration Statement on such form as is then
available to effect a registration of the Registrable Securities within such
365-day period.

12.2                           Effectiveness of the Registration Statement.

(a)                                  The Company will use its best efforts to
cause the Registration Statement contemplated by SECTION 12.1 to be declared
effective by the SEC as soon as practicable after filing, and in any event no
later than the 420th day after the Closing date; provided, that in the event the
SEC performs a full review of the Registration Statement, the Company will use
its best efforts to cause the Registration Statement to be declared effective by
the SEC as soon as practicable after filing, and in any event no later than the
480th day after the Closing Date (the “Required Effective Date”).  If the SEC
takes the position that registration of the resale of the Registrable Securities
by the Investors is not

12


--------------------------------------------------------------------------------




available under applicable laws, rules and regulation and that the Company must
register the offering of the Registrable Securities as a primary offering by the
Company, the Company will file a Registration Statement as a primary offering
and will use its best efforts to cause the Registration Statement to be declared
effective by the SEC as soon as practicable after filing.

(b)                                 The Company’s best efforts will include, but
not be limited to, promptly responding to all comments received from the staff
of the SEC.

(c)                                  In the event the Registration Statement
contemplated by SECTION 12.1 is not declared effective by the Required Effective
Date, the Company shall continue to use its best efforts to diligently pursue
the effectiveness of the Registration Statement.

(d)                                 Once the Registration Statement is declared
effective by the SEC, the Company will cause the Registration Statement to
remain effective throughout the Registration Period, except as permitted under
SECTION 12.3.

12.3                           Continued Effectiveness of Registration
Statement.  The Company will keep the Registration Statement covering the
Registrable Securities effective under Rule 415 at all times during the
Registration Period.  In the event that the number of shares available under a
Registration Statement filed pursuant to this Agreement is insufficient to cover
all of the Registrable Securities, the Company will (if permitted) amend the
Registration Statement or file a new Registration Statement, or both, so as to
cover all of the Registrable Securities.  The Company will file such amendment
or new Registration Statement as soon as practicable, but in no event later than
30 business days after the necessity therefor arises (based upon the market
price of the Common Stock and other relevant factors on which the Company
reasonably elects to rely).  The Company will use its best efforts to cause such
amendment or new Registration Statement to become effective as soon as is
practicable after the filing thereof, but in no event later than 120 days after
the date on which the Company reasonably first determines (or reasonably should
have determined) the need therefor.

12.4                           Accuracy of Registration Statement.  Any
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) filed by the Company covering Registrable
Securities will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading.  The Company will promptly prepare and file with the SEC such
amendments (including post-effective amendments) and supplements to the
Registration Statement and the prospectus used in connection with the
Registration Statement as may be necessary to permit sales pursuant to the
Registration Statement at all times during the Registration Period, and, during
such period, will comply with the provisions of the Securities Act with respect
to the disposition of all Registrable Securities of the Company covered by the
Registration Statement until the termination of the Registration Period, or if
earlier, until such time as all of such Registrable Securities have been
disposed of in accordance with the intended methods of disposition by the seller
or sellers thereof as set forth in the Registration Statement.

12.5                           Furnishing Documentation.  The Company will
furnish to each Investor whose Registrable Securities are included in a
Registration Statement, (a) promptly after each document is prepared and
publicly distributed, filed with the SEC or received by the Company, one copy of
any Registration Statement filed pursuant to this Agreement and any amendments
thereto, each preliminary prospectus and final prospectus and each amendment or
supplement thereto; and (b) a number of copies of a prospectus, including a
preliminary prospectus (if any), and all amendments and supplements thereto, and
such other documents as the Investor may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by the Investor. 
The Company will promptly notify each Investor whose Registrable Securities are
included in any Registration Statement of the effectiveness of the Registration
Statement and any post-effective amendment.

13


--------------------------------------------------------------------------------




12.6                           Additional Obligations.  The Company will use its
best efforts to (a) register and qualify the Registrable Securities covered by a
Registration Statement under such other securities or blue sky laws of such
jurisdictions as each Investor who holds (or has the right to hold) Registrable
Securities being offered reasonably requests, (b) prepare and file in those
jurisdictions any amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain their effectiveness during the Registration Period, (c) take any other
actions necessary to maintain such registrations and qualifications in effect at
all times during the Registration Period, and (d) take any other actions
reasonably necessary or advisable to qualify the Registrable Securities for sale
in such jurisdictions.  Notwithstanding the foregoing, the Company is not
required, in connection with such obligations, to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this SECTION 12.6, (ii) subject itself to general taxation in any such
jurisdiction, (iii) file a general consent to service of process in any such
jurisdiction, (iv) provide any undertakings that cause material expense or
burden to the Company, or (v) make any change in its charter or bylaws, which in
each case the board of directors of the Company determines to be contrary to the
best interests of the Company and its shareholders.

12.7                           Underwritten Offerings.

(a)                                  If Investors holding a majority in interest
of the Registrable Securities being registered determine to engage the services
of an underwriter reasonably acceptable to the Company, the Company and each
Investor will enter into and perform their respective obligations under an
underwriting agreement, in usual and customary form, including, without
limitation, customary indemnification and contribution obligations, with the
managing underwriter of such offering, and will take such other actions as are
reasonably required in order to expedite or facilitate the disposition of the
Registrable Securities, unless such Investor has notified the Company in writing
of such Investor’s election to exclude all of its Registrable Securities from
such Registration Statement.

(b)                                 Without limiting any Investor’s rights under
SECTION 12.1, no Investor may participate in any underwritten distribution
hereunder unless such Investor (a) agrees to sell such Investor’s Registrable
Securities on the basis provided in any underwriting arrangements approved by
the Investors entitled hereunder to approve such arrangements, (b) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements, and (c) agrees to pay its pro rata share of all
underwriting discounts and commissions and other fees and expenses of investment
bankers and any manager or managers of such underwriting, and legal expenses of
the underwriter, applicable with respect to its Registrable Securities, in each
case to the extent not payable by the Company under the terms of this Agreement.

12.8                           Suspension of Registration.

(a)                                  The Company will notify each Investor,
which notice (including the fact of such notice and the content thereof) each
Investor agrees to treat in confidence and not to disclose, who holds
Registrable Securities being sold pursuant to a Registration Statement of the
happening of any event of which the Company has knowledge as a result of which
the prospectus included in the Registration Statement as then in effect includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.  The
Company will make such notification as promptly as practicable after the Company
becomes aware of the event, will promptly prepare a supplement or amendment to
the Registration Statement to correct such untrue statement or omission, and
will deliver a number of copies of such supplement or amendment to each Investor
as such Investor may reasonably request.  The Company will use its best efforts
to keep the length of any such suspension to as short a period as is practicable
given the then existing circumstances and may so defer or suspend the use of the

14


--------------------------------------------------------------------------------




Registration Statement no more than two times in any 18-month period, and
provided, further, that, after deferring or suspending the use of the
Registration Statement, the Company may not again defer or suspend the use of
the Registration Statement until a period of thirty days has elapsed after
resumption of the use of the Registration Statement.  Notwithstanding anything
to the contrary contained herein, if the use of the Registration Statement is
suspended by the Company, the Company will promptly give notice of the
suspension to all Investors whose securities are covered by the Registration
Statement, and will promptly notify each such Investor as soon as the use of the
Registration Statement may be resumed.  Notwithstanding anything to the contrary
contained herein, the Company will cause the Transfer Agent to deliver
unlegended shares of Common Stock to a transferee of an Investor in accordance
with the terms of this Agreement in connection with any sale of Registrable
Securities with respect to which such Investor has entered into a contract for
sale prior to receipt of notice of such suspension and for which such Investor
has not yet settled.

(b)                                 Subject to the Company’s rights under
SECTION 12.3, the Company will use its best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement
and, if such an order is issued, will use its best efforts to obtain the
withdrawal of such order at the earliest possible time.

12.9                           Information.  The Company will make generally
available to its security holders as soon as practicable, but not later than 90
days after the close of the period covered thereby, an earnings statement (in a
form complying with the provisions of Rule 158 under the Securities Act)
covering a 12-month period beginning not later than the first day of the
Company’s fiscal quarter next following the effective date of the Registration
Statement.

12.10                     Comfort Letter; Legal Opinion.  At the request of the
Investors who hold a majority in interest of the Registrable Securities being
sold pursuant to a Registration Statement, and on the date that Registrable
Securities are delivered to an underwriter for sale in connection with the
Registration Statement, the Company will furnish to the Investors and the
underwriters (i) a letter, dated such date, from the Company’s independent
registered public accounting firm, in form and substance as is customarily given
by independent certified public accountants to underwriters in an underwritten
public offering, addressed to the underwriters; and (ii) an opinion, dated such
date, from counsel representing the Company for purposes of the Registration
Statement, in form and substance as is customarily given in an underwritten
public offering, addressed to the underwriters and Investors.

12.11                     Due Diligence; Confidentiality.

(a)                                  The Company will make available for
inspection by any Investor whose Registrable Securities are being sold pursuant
to a Registration Statement, any underwriter participating in any disposition
pursuant to the Registration Statement, and any attorney, accountant or other
agent retained by any such Investor or underwriter (at any time, any Investor or
underwriter and any attorney, accountant or other agent retained by any such
Investor or underwriter, collectively, the “Inspectors”), all pertinent
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”), as each Inspector reasonably deems
reasonably necessary to enable the Inspector to exercise its due diligence
responsibility in connection with or related to the contemplated offering.  The
Company will cause its officers, directors and employees to supply all
information that any Inspector may reasonably request for purposes of performing
such due diligence.  The Records shall also include any information provided by
the Company or any of its attorneys, accountants or other agents from time to
time to any of the Inspectors, regardless of whether such information is
provided in connection with a contemplated offering of Registrable Securities.

(b)                                 Each Inspector will hold in confidence, and
will not make any disclosure (except to an Investor) of, any Records or other
information that the Company determines in good faith to be confidential, and of
which determination the Inspectors are so notified, unless (i) the disclosure of
such

15


--------------------------------------------------------------------------------




Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement, (ii) the release of such Records is ordered pursuant to
a subpoena or other order from a court or government body of competent
jurisdiction, (iii) the information in such Records has been made generally
available to the public other than by disclosure in violation of this or any
other agreement (to the knowledge of the relevant Inspector), (iv) the Records
or other information was developed independently by an Inspector without breach
of this Agreement, (v) the information was known to the Inspector before receipt
of such information from the Company, or (vi) the information was disclosed to
the Inspector by a third party not under an obligation of confidentiality.  The
Company is not required to disclose any confidential information in the Records
to any Inspector unless and until such Inspector has entered into a
confidentiality agreement (in form and substance satisfactory to the Company)
with the Company with respect thereto, substantially in the form of this
SECTION 12.11.  Each Investor will, upon learning that disclosure of Records
containing confidential information is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt notice to the
Company and allow the Company, at the Company’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential.  Nothing herein will be deemed to limit
the Investor’s ability to sell Registrable Securities in a manner that is
otherwise consistent with applicable laws and regulations.

(c)                                  The Company will hold in confidence, and
will not make any disclosure of, information concerning an Investor provided to
the Company under this Agreement unless (i) disclosure of such information is
necessary to comply with federal or state securities laws, or any exchange
listing or similar rules and regulations, (ii) the disclosure of such
information is necessary to avoid or correct a misstatement or omission in any
Registration Statement, (iii) the release of such information is ordered
pursuant to a subpoena or other order from a court or governmental body of
competent jurisdiction, (iv) such information has been made generally available
to the public other than by disclosure in violation of this Agreement or any
other agreement or (v) such Investor consents to the form and content of any
such disclosure.  If the Company learns that disclosure of such information
concerning an Investor is sought in or by a court or governmental body of
competent jurisdiction or through other means, the Company will give prompt
notice to such Investor prior to making such disclosure and allow such Investor,
at its expense, to undertake appropriate action to prevent disclosure of, or to
obtain a protective order for, such information.

12.12                     Listing.  The Company will cause all of the
Registrable Securities covered by each Registration Statement to be listed on
each national securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange.

12.13                     Transfer Agent; Registrar.  The Company will provide a
transfer agent and registrar, which may be a single entity, for the Registrable
Securities not later than the effective date of the Registration Statement.

12.14                     Share Certificates.  The Company will cooperate with
the Investors who hold Registrable Securities being sold and with the managing
underwriter(s), if any, to facilitate the timely preparation and delivery of
certificates (not bearing any restrictive legends) representing Registrable
Securities to be offered pursuant to a Registration Statement and will enable
such certificates to be in such denominations or amounts as the case may be, and
registered in such names as the Investors or the managing underwriter(s), if
any, may reasonably request, all in accordance with ARTICLE V of this Agreement.

12.15                     Plan of Distribution.  At the request of an Investor
holding an interest of the Registrable Securities registered pursuant to a
Registration Statement, the Company will promptly prepare and file with the SEC
such amendments (including post-effective amendments) and supplements to the

16


--------------------------------------------------------------------------------




Registration Statement, and the prospectus used in connection with the
Registration Statement, as may be necessary in order to change the plan of
distribution set forth in such Registration Statement.

12.16                     Securities Laws Compliance.  The Company will comply
with all applicable laws related to any Registration Statement relating to the
sale of Registrable Securities and to offering and sale of securities and with
all applicable rules and regulations of governmental authorities in connection
therewith (including, without limitation, the Securities Act, the Exchange Act
and the rules and regulations promulgated by the SEC).

12.17                     Investor Information.  As a condition to the
obligations of the Company to complete any registration pursuant to this
Agreement with respect to the Registrable Securities of each Investor, such
Investor will furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as is reasonably required by the Company to
effect the registration of the Registrable Securities.  At least ten business
days prior to the first anticipated filing date of a Registration Statement for
any registration under this Agreement, the Company will notify each Investor of
the information the Company requires from that Investor if the Investor elects
to have any of its Registrable Securities included in the Registration
Statement.  If, within three business days prior to the filing date, the Company
has not received the requested information from an Investor, then the Company
may file the Registration Statement without including Registrable Securities of
that Investor.

12.18                     Further Assurances.  Each Investor will cooperate with
the Company, as reasonably requested by the Company, in connection with the
preparation and filing of any Registration Statement hereunder, unless such
Investor has notified the Company in writing of such Investor’s election to
exclude all of such Investor’s Registrable Securities from the Registration
Statement.

12.19                     Suspension of Sales.  Upon receipt of any notice from
the Company of the happening of any event of the kind described in SECTION 12.8,
each Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until (i) it receives copies of a supplemented or amended prospectus
contemplated by SECTION 12.8 or (ii) the Company advises the Investor that a
suspension of sales under SECTION 9.8 has terminated.  If so directed by the
Company, each Investor will deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in the Investor’s possession (other than a limited number of file
copies) of the prospectus covering such Registrable Securities that is current
at the time of receipt of such notice.

12.20                     Conflicting Instructions.  A person or entity is
deemed to be a holder of Registrable Securities whenever such person or entity
owns of record such Registrable Securities.  If the Company receives conflicting
instructions, notices or elections from two or more persons or entities with
respect to the same Registrable Securities, the Company will act upon the basis
of instructions, notice or election received from the registered owner of such
Registrable Securities.

12.21                     Registration Expenses.  The Company will bear all
reasonable expenses, other than underwriting discounts and commissions, incurred
in connection with registrations, filings or qualifications pursuant to SECTION
12.1, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, the fees and disbursements of
counsel for the Company, and the reasonable fees and disbursements of each
Investor’s legal counsel to review the Registration Statement (subject to the
aggregate $15,000 limit set forth in SECTION 4.3) and all amendments and
supplements thereto.

12.22                     Indemnification for Registration.  Notwithstanding
ARTICLE VIII of this Agreement, in the event that any Registrable Securities are
included in a Registration Statement under this Agreement:

17


--------------------------------------------------------------------------------




(a)                                  To the extent permitted by law, the Company
will indemnify and hold harmless each Investor that holds such Registrable
Securities, any underwriter (as defined in the Securities Act) for the
Investors, any directors, officers or advisors of such Investor or such
underwriter and any person who controls such Investor or such underwriter within
the meaning of the Securities Act or the Exchange Act (each, an “Indemnified
Person”) against any losses, claims, damages, expenses or liabilities (joint or
several) (collectively, and together with actions, proceedings or inquiries by
any regulatory or self-regulatory organization, whether commenced or threatened
in respect thereof, “Claims”) to which any of them become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Claims arise out
of or are based upon any of the following statements, omissions or violations in
a Registration Statement filed pursuant to this Agreement, any post-effective
amendment thereof or any prospectus included therein:  (a) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement or any post-effective amendment thereof or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, (b) any untrue
statement or alleged untrue statement of a material fact contained in the
prospectus (as it may be amended or supplemented) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading, or (c) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act or any other law, including
without limitation any state securities law or any rule or regulation thereunder
(the matters in the foregoing clauses (a) through (c) being, collectively,
“Violations”).  Subject to the restrictions set forth in SECTION 12.22(c) with
respect to the number of legal counsel, the Company will reimburse the Investors
and each such underwriter or controlling person and each such other Indemnified
Person, promptly as such expenses are incurred and are due and payable, for any
legal fees or other reasonable expenses incurred by them in connection with
investigating or defending any Claim.  Notwithstanding anything to the contrary
contained herein, the indemnification agreement contained in this
SECTION 12.22(a) (i) does not apply to Claims arising out of or based upon a
Violation that occurs in reliance upon and in conformity with information
furnished in writing to the Company by an Indemnified Person expressly for use
in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company pursuant to this Agreement; and (ii) does not apply to
amounts paid in settlement of any Claim if such settlement is made without the
prior written consent of the Company, which consent will not be unreasonably
withheld. This indemnity obligation will remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnified Persons
and will survive the transfer of the Registrable Securities by the Investors
under this Agreement.

(b)                                 In connection with any Registration
Statement in which an Investor is participating, each such Investor will
indemnify and hold harmless, to the same extent and in the same manner set forth
in SECTION 12.22(a), the Company, each of its directors, each of its officers
who signs the Registration Statement, each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act, and any
other shareholder selling securities pursuant to the Registration Statement and
any of its directors and officers and any person who controls such shareholder
within the meaning of the Securities Act or the Exchange Act (each an
“Indemnified Person”) against any Claim to which any of them may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such Claim
arises out of or is based upon any Violation, in each case to the extent (and
only to the extent) that such Violation occurs in reliance upon and in
conformity with written information furnished to the Company by such Investor
expressly for use in connection with such Registration Statement.  Subject to
the restrictions set forth in SECTION 12.22(c), such Investor will promptly
reimburse the Company and each such other Indemnified Person, any legal or other
expenses (promptly as such expenses are incurred and due and payable) reasonably
incurred by them in connection with investigating or defending any such Claim.
However, the indemnity agreement contained in this

18


--------------------------------------------------------------------------------




SECTION 12.22(b) does not apply to amounts paid in settlement of any Claim if
such settlement is effected without the prior written consent of such Investor,
which consent will not be unreasonably withheld, and no Investor will be liable
under this Agreement (including this SECTION 12.22(b)) for the amount of any
Claim that exceeds the net proceeds actually received by such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.  This indemnity will remain in full force and effect regardless of
any investigation made by or on behalf of an Indemnified Party and will survive
the transfer of the Registrable Securities by the Investors under this
Agreement.

(c)                                  Promptly after receipt by an Indemnified
Person under this SECTION 12.22 of notice of the commencement of any action
(including any governmental action), such Indemnified Person will, if a Claim in
respect thereof is to be made against any indemnifying party under this SECTION
12.22, deliver to the indemnifying party a written notice of the commencement
thereof.  The indemnifying party may participate in, and, to the extent the
indemnifying party so desires, jointly with any other indemnifying party
similarly given notice, assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying parties and the Indemnified Person. 
In that case, the indemnifying party will diligently pursue such defense.  If,
in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person and the indemnifying
party would be inappropriate due to actual or potential conflicts of interest
between the Indemnified Person and any other party represented by such counsel
in such proceeding or the actual or potential defendants in, or targets of, any
such action including the Indemnified Person, and such Indemnified Person
reasonably determines that there may be legal defenses available to such
Indemnified Person that are different from or in addition to those available to
the indemnifying party, then the Indemnified Person is entitled to assume such
defense and may retain its own counsel, with the fees and expenses to be paid by
the indemnifying party (subject to the restrictions on settlement under SECTION
12.22(a) or SECTION 12.22(b), as applicable).  The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action does not relieve an indemnifying party of any liability to an
Indemnified Person under this SECTION 12.22, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action.  The
indemnification required by this SECTION 12.22 will be made by periodic payments
of the amount thereof during the course of the investigation or defense, as such
expense, loss, damage or liability is incurred and is due and payable. Each
Indemnified Person shall furnish such information regarding itself or the claim
in question as an Indemnifying Person may reasonably request in writing and
shall be reasonably required in connection with the defense of such claim and
litigation resulting therefrom.

12.23                     Contribution.  To the extent that any indemnification
provided for under SECTION 12.22 is prohibited or limited by law, the
indemnifying party will make the maximum contribution with respect to any
amounts for which it would otherwise be liable under SECTION 12.22 to the
fullest extent permitted by law.  However, (a) no contribution will be made
under circumstances where the maker would not have been liable for
indemnification under the fault standards set forth in SECTION 12.22, (b) no
seller of Registrable Securities guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any seller of Registrable Securities who was not guilty of
such fraudulent misrepresentation, and (c) contribution (together with any
indemnification or other obligations under this Agreement) by any seller of
Registrable Securities will be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities.

12.24                     Assignment of Registration Rights.  The rights of the
Investors under ARTICLE XII, including the right to have the Company register
Registrable Securities pursuant to this Agreement, will be automatically
assigned by the Investors to transferees or assignees of all or any portion of
the Registrable Securities, but only if (a) the Investor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company within two business days

19


--------------------------------------------------------------------------------




after such assignment, (b) the Company is, within two business days after such
transfer or assignment, furnished with written notice of the name and address of
such transferee or assignee and the securities with respect to which such
registration rights are being transferred or assigned, (c) after such transfer
or assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, (d) at or before the time the Company received the written notice
contemplated by clause (b) of this sentence, the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein, (e) such transfer is made in accordance with the applicable requirements
of this Agreement and (f) the transferee is an “accredited investor” as that
term is defined in Rule 501 of Regulation D.  Any transferee or assignee of an
Investor under this ARTICLE XII shall be deemed an “Investor” for all purposes
of this Agreement, and shall be entitled to all rights of, and subject to all
obligations (including indemnification obligations) of, an Investor hereunder.

[Reminder of Page Left Blank Intentionally – Signature Pages Follow]

fb.us.1692614.09

20


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

COMPANY:

 

 

 

GANDER MOUNTAIN COMPANY

 

a Minnesota corporation

 

 

 

 

 

By:

  /s/ Dennis M. Lindahl

 

 

 

Dennis M. Lindahl

 

 

Executive Vice President and Chief Financial Officer

 

 

Signature Page

 


--------------------------------------------------------------------------------


 

 

INVESTOR:

 

 

 

 

 

GRATCO LLC

 

 

a Missouri limited liability company

 

 

 

 

 

 

 

 

/s/ David C. Pratt

 

 

 

David C. Pratt

 

 

Manager

 

Shares of Common Stock:

5,701,255

 

 

Tax ID No:

 

 

 

 

 

 

 

ADDRESS:

 

 

 

 

GRATCO LLC

 

 

 

 

 

 

 

 

 

(any notice hereunder to this Investor shall include a copy to):

 

 

 

 

Mark R. Gale, Esq.

 

 

 

 

 

 

 

 

 

 

 

For purposes of Article XI only:

 

 

 

DAVID C. PRATT IRREVOCABLE GRANTOR

 

RETAINED ANNUITY TRUST, DATED 12/1/92

 

By: Calco, Inc., Trustee

 

 

 

 

 

/s/ Mark R. Gale

 

 

Mark R. Gale

 

President

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A
TO STOCK PURCHASE AGREEMENT

FORM OF LEGAL OPINION

1.        The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Minnesota.

2.        The Company has corporate power and authority to enter into and
perform its obligations under the Purchase Agreement.

3.        The authorized capital stock of the Company consists of 105,000,000
shares, par value $.01 per share, of which 100,000,000 are designated as common
shares, and 5,000,000 are undesignated.

4.        No shareholder of the Company or any other person has any preemptive
right, right of first refusal or other similar right to subscribe for or
purchase the Common Stock to be issued under the Purchase Agreement arising (i)
by operation of the charter or by-laws of the Company or the Minnesota Business
Corporation Act or (ii) to our knowledge, otherwise.

5.        The Purchase Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, the Company, enforceable
in accordance with its terms, except as rights to indemnification thereunder may
be limited by applicable law and except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles.

6.        No consent, approval, authorization or other order of, or registration
or filing with, any court or other governmental authority or agency, is required
for the Company’s execution, delivery and performance of the Purchase Agreement
and consummation of the transactions contemplated thereby, except as required
under the Securities Act of 1933 and the Securities Exchange Act of 1934 and
applicable state securities or blue sky laws.

7.        The execution and delivery of the Purchase Agreement by the Company
and the performance by the Company of its obligations thereunder (i) will not
result in any violation of the provisions of the charter or bylaws of the
Company; or (ii) to our knowledge, will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company.

8.        The Company’s common stock to be issued under the Purchase Agreement
has been duly authorized and when those securities are issued and paid for in
accordance with the terms of the Purchase Agreement, such securities will be
validly issued, fully paid and non-assessable.

9.        The Company has received all consents and waivers required under that
certain Registration Rights Agreement dated as of March 11, 2004 by and among
the Company, Holiday StationStores, Inc., and the other investors named therein
and that certain  Second Amended and Restated Loan and Security Agreement, dated
March 3, 2006, among the Company, Bank of America, N.A., as administrative
agent, Bank of America Securities, LLC, as the lead arranger, Foothill Capital
Corporation, as the syndication agent, The CIT Group/Business Credit, Inc., as
collateral agent, General Electric Capital Corporation, as documentation agent,
and the lenders named therein, as amended through December 11, 2006 for the
consummation of the transactions contemplated by the Purchase Agreement.

A-1


--------------------------------------------------------------------------------